Case: 16-70010      Document: 00514270669         Page: 1    Date Filed: 12/12/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                      No. 16-70010
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 12, 2017

STEVEN LYNN LONG,                                                          Lyle W. Cayce
                                                                                Clerk
              Petitioner - Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

              Respondent - Appellee




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:12-CV-839


 ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before CLEMENT, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       This court denied Steven Long’s application for a certificate of
appealability in which he claimed that he is intellectually disabled and thus
could not be executed. Long v. Davis, 663 F. App’x 361 (5th Cir. 2017). The



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-70010    Document: 00514270669       Page: 2   Date Filed: 12/12/2017



                                   No. 16-70010
Supreme Court granted certiorari, vacated that judgment, and remanded this
case to us for further consideration in light of Moore v. Texas, 137 S. Ct. 1039
(2017). Long v. Davis, 138 S.Ct. 72 (2017). We conclude that a review of the
effect of the Moore decision on Long’s conviction and sentence should first be
addressed by the district court.
      Accordingly, we VACATE the judgment of the district court and
REMAND this case to the district court for further proceedings in light of
Moore.




                                        2